TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 22, 2016



                                      NO. 03-15-00671-CV


                         Rebecca Harris, Holly Harris-Bayer, and
               Red River Motorcycle Trails, Inc. Recreation Park, Appellants

                                                 v.

    Texas Commission on Environmental Quality and EOG Resources, Inc., Appellees




        APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
  DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the district court on September 24, 2015.

Appellants have filed a motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. The appellants shall pay all costs relating to this appeal, both in this Court

and the court below.